32 So. 3d 221 (2010)
In re Evan E. COOPER.
No. 2010-B-0445.
Supreme Court of Louisiana.
April 5, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that in the course of a child custody proceeding in which he represented himself, respondent filed false and frivolous pleadings and made clearly reckless statements about the integrity of the trial judge. Respondent failed to cooperate with the ODC in its investigation. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 3.1, 3.3, 3.5(d), 4.4(a), 8.1(c), 8.2(a), 8.4(a), and 8.4(d) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Evan E. Cooper, Louisiana Bar Roll number 20040, be suspended from the practice of law for a period of one year, with all but nine months deferred, followed by a twoyear period of unsupervised probation governed by the terms and conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.